Citation Nr: 1740124	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1954 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACTS

1.  In a final August 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  

2.  New and material evidence pertinent to the claim was received by VA, leading RO to reopen the matter and subsequently denying service connection due to a negative nexus opinion by a VA examiner.  


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, in which RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for reopening a claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103 , 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, the Board makes no decision unfavorable to the Veteran.  As such, any error in notice or assistance is moot.  

II.  New and Material Evidence 

VA initially denied the claim for service connection for bilateral hearing loss in August 2005 because Service Treatment Records (STRs) showed normal hearing and there were no objective evidence that the Veteran's decreased hearing was related to his service.  A notice of that decision was sent to the Veteran in that same month.  

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a Notice of Disagreement (NOD) with the RO.  38 U.S.C.A. § 7105 (a) (West 2014).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105 (b) (1) (West 2014).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103 (2014). 

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to the law of not reopening a claim that has been the subject of a final RO decision is that if new and material evidence is added to the record, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

Under 38 C.F.R. § 3.156 (b) , "new" and "material" received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156 (b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

In this case, no document that could be construed as an NOD in response to the August 2005 rating decision was received by RO within one year of the mailing of that decision.  VA did not receive any evidence, new or material, from the Veteran regarding the claim within the same required time frame.  Therefore, 38 C.F.R. § 3.156 (b) does not operate to prevent the August 2005 decision from becoming final.  See U.S.C.A. § 7105 (c).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

The Board finds that the Veteran had sufficiently submitted new and material evidence pertaining to his hearing loss.  The unestablished facts necessary to substantiate a claim for service connection for bilateral hearing loss are incurrence of a hearing loss disease or injury during service and a nexus between that disability and service.  Therefore, for evidence to be material, it must relate to at least one of these facts.  

The Veteran was afforded a VA examination in October 2012.  There, the examiner established new pure tone thresholds and speech discrimination scores.  Upon evaluation, the Veteran was found to suffer from sensorineural hearing loss in both ears.  However, the Veteran's level of hearing loss and significant change in hearing threshold does not meet the criteria to be considered a disability for VA purposes.  The medical report also included a medical opinion as to whether his claimed hearing loss is related to service.  While the Board finds that this opinion is inadequate, the opinion would trigger VA's duty to assist if the claim were reopened.  Thus, the Board concludes that the October 2012 VA examination report constituted new and material evidence sufficient to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss.  See Shade v. Shinseki, supra.  Thus, the Veteran's claim must be reopened.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.  


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by providing an examination and obtaining a medical opinion.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (4) (2016).  

The October 2012 VA examiner opined that while the Veteran suffers from sensorineural hearing loss, it was unlikely that the bilateral hearing loss is related to his military service.  For his rationale, the examiner cited to a separation examination in October 1957, which revealed normal hearing acuity for all frequencies in each ear.  This opinion is inadequate.  The lack of a showing of a disability during service or immediately after does not preclude establishing entitlement to service connection.  A claimant may establish service connection for a hearing disability that initially manifested several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to an injury or disease suffered in service.  Hensley v. Brown, 54 Vet. App. 155 (1993).  

The Veteran has indicated that he has a history of noise exposure due to his duties as a jet engine mechanic during his service.  Later in October 2014, the Veteran visited a VA treatment facility for an audiological re-evaluation following complaints of decreased hearing.  While the VA physician reported new speech discrimination scores of 88 percent (left) and 84 percent (right), and his pure tone testing revealed a mild sloping to a severe sensorineural hearing loss, no additional conclusions were made regarding its etiology.  That evaluation report also did not provide sufficient pure tone measurements for each ear.  In addition, the Veteran has also indicated that his hearing loss disability manifested in April 2005 when he was supplied with hearing aids for both ears.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his claim of service connection for bilateral hearing loss.  If available, this examination should be conducted by an examiner who has not previously evaluated the Veteran. The examiner must interview the Veteran as to the history of any hearing loss disability. The examiner must review the record and must note that review in the report.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral hearing loss disability was caused by active service.  

The examiner must take into consideration the Veteran's exposure to acoustic trauma while serving as a jet engine mechanic during service and the Veteran's lay statements as to onset and continuity of symptoms of hearing loss regardless of whether there is contemporaneous treatment.  The examiner must also discuss all treatment records that document treatment of hearing loss disability.  

A detailed rationale to support any conclusion reached must be provided.  

2.  Review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.  

3.  Then readjudicate the issue on appeal.  If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


